IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA
BILLINGS DIVISION

 

UNITED STATES OF AMERICA,
Plaintiff,
VS.
JAMES SUMMERS BENNETT,

Defendant.

 

CR 11-129-BLG-SPW

ORDER TO DISMISS PETITION
ALLEGING VIOLATION OF
SUPERVISED RELEASE
CONDITIONS

 

Pending before the Court is the motion of the United States to dismiss the

petition alleging a violation of supervised release conditions (Doc. 60). For good

cause shown,

IT IS HEREBY ORDERED that the motion (Doc. 60) is GRANTED and

the petition alleging a violation of supervised release conditions (Doc. 49), is

DISMISSED.

IT IS FURTHER ORDERED that the revocation hearing set for October

23, 2019 at 10:30 a.m. is VACATED.
The Clerk of Court is directed to notify counsel of the making of this Order.
at
DATED this _.2/~ day of October, 2019.

Leva tibttc.

SUSAN P. WATTERS
United States District Judge
